Citation Nr: 0405045	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

2.  Entitlement to service connection for hip disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as noncompensably disabling.

6.  Entitlement to an increased rating for post-operative 
deviated nasal septum (nasal disability), currently evaluated 
as noncompensably disabling.

7.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty for more than twenty years 
prior to his retirement in April 1976.  During service, the 
veteran served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied (1) his application to reopen 
a claim of service connection for back disability; (2) 
service connection for hip disability, PTSD and bilateral 
hearing loss; (3) entitlement to compensable evaluations for 
his anxiety neurosis and nasal disability; and (4) to a 10 
percent evaluation based on multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In June 2003, the veteran, accompanied by his representative, 
testified at a hearing conducted at the local VA office 
before the undersigned Veterans Law Judge (formerly known as 
a Board Member).  

The veteran's reopened claim of service connection for back 
disability, together with his claims of service connection 
for hip disability and bilateral hearing loss, are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In a May 1977 decision, the Board denied service 
connection for back disability.

3.  Evidence added to the record since the May 1977 Board 
decision that denied service connection for back disability 
is so significant that it must be considered in order to 
fairly decide the merits of the case.

4.  There is no medical evidence showing that veteran has 
PTSD.

5.  The veteran's anxiety neurosis is manifested by mild 
occupational and social impairment due to mild and transient 
symptoms, including mild to moderate situational anxiety and 
depression.  

6.  The preponderance of the evidence is against a finding 
that the veteran's anxiety neurosis is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as 
suspiciousness, panic attacks, chronic sleep impairment or 
memory loss.  

7.  The evidence shows that the veteran's post-operative 
deviated nasal septum is not productive of marked 
interference with breathing space, a 50 percent obstruction 
of the nasal passage on both sides, or complete obstruction 
on one side.

8.  In light of the Board's finding that the veteran's 
anxiety neurosis warrants a 10 percent evaluation, there is 
no longer a basis for the assignment of a separate 10 percent 
evaluation for the service-connected disabilities under 38 
C.F.R. § 3.324.


CONCLUSIONS OF LAW

1.  The Board's May 1977 decision that denied service 
connection for back disability is final.  38 U.S.C.A. 
§§ 4003, 4004 (West 1976); 38 C.F.R. § 19.145 (1977).

2.  Evidence received since the May 1977 Board decision is 
new and material; the claim of entitlement to service 
connection for back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

4.  The criteria for the assignment of a 10 percent 
evaluation for anxiety neurosis have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 (2003).  

5.  The criteria for entitlement to a compensable evaluation 
for post-operative deviated nasal septum have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.31, 4.97, Diagnostic Code 6502 (2002).  

6.  Entitlement to a separate 10 percent evaluation based on 
two or more noncompensable service-connected disabilities 
must be denied as a matter of law.  38 C.F.R. § 3.324 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's petition to 
reopen a claim of service connection for back disability, and 
to his claims seeking service connection for PTSD, to 
increased rating for his anxiety neurosis and post-operative 
deviated nasal septum, and to a 10 percent evaluation based 
on multiple noncompensable service-connected disabilities 
under 38 C.F.R. § 3.324, and that the requirements of the 
VCAA have in effect been satisfied.

With regard to the veteran's back disability claim, the Board 
notes that the VCAA specifically states that nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

During the course of this appeal, the veteran was afforded a 
VA examination to determine the nature and extent of his 
psychiatric disability and to determine whether he had PTSD.  
He was also testified at a hearing conducted before the 
undersigned Veterans Law Judge.  In addition, VA has obtained 
pertinent private treatment records, and the veteran and his 
representative were provided with a Statement of the Case 
(SOC) and Supplemental Statement of the Case (SSOC) that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  In a 
March 2001 letter sent prior to the action on appeal, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  By way of this letter, and at the June 2003 Board 
hearing, VA gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  Because the veteran reported at the hearing that he 
was receiving no treatment for his psychiatric condition, 
there is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, in light of the Board's favorable 
determinations on the veteran's application to reopen a claim 
of service connection for back disability and the increase in 
the evaluation of his anxiety neurosis, as well as the ruling 
out of a diagnosis of PTSD, there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claims.  Moreover, with respect to his 
claim seeking a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324, in light of the Board's grant of a compensable 
evaluation for his anxiety neurosis, VA's duties to notify 
and assist contained in the VCAA are not applicable because 
the claim must be denied as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  In light of the foregoing, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of these claims.  Smith; Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Application to reopen claim of service connection for 
back disability

In a May 1977 decision, the Board denied service connection 
for back disability on the basis that the veteran did not 
suffer from that condition.  The evidence of record at the 
time of the May 1977 Board decision consisted of the service 
medical records and a November 1976 VA examination report.

The Board's May 1977 decision that denied service connection 
for back disability is final.  38 U.S.C.A. §§ 4003, 4004 
(West 1976); 38 C.F.R. § 19.145 (1977).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As 
defined by the regulation in effect when the veteran filed 
his application to reopen a claim of service connection for 
back disability in August 2000, new and material evidence 
meant evidence not previously submitted to agency decision 
makers, which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because the veteran 
filed it at the RO in August 2000.

The evidence associated with the claims folder since the May 
1977 Board decision includes the transcript of the veteran's 
June 2003 testimony and a May 2002 private medical report.  
In this regard, the Board observes that during June 2003 
Board hearing, the veteran essentially testified that he 
injured his back during service and that the condition had 
been chronic and recurrent since that time.  In addition, he 
reported that his treating physician, Dr. Barry C. Roberts, 
had told him that his back disability was related to service.  
In the May 2002 report, which was prepared by Dr. Roberts, 
the examiner diagnosed the veteran as having lumbar facet 
syndrome and lumbosacral radiculitis, as well as L-5 
subluxation.  This evidence bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for back 
disability, especially given the basis of the Board's May 
1977 rating decision.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim of service connection for this condition is reopened.

III.  Entitlement to service connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

In support of this claim, in his statements and testimony, 
the veteran asserts that he has PTSD due to several in-
service experiences.  Alternatively, he maintains that he 
suffers from this condition as secondary to his service-
connected anxiety neurosis.

The crucial issue in this case concerns whether there is 
medical evidence showing that the veteran has PTSD.  In 
October 2000, the veteran was afforded a formal VA 
psychiatric examination, and in the examination report, the 
psychologist indicated that he had reviewed the veteran's 
claims folder.  During the evaluation, the veteran noted his 
claimed stressors; however, based on his review of the 
veteran's records, his interview of him and the results of a 
mental status examination, the examiner declined to diagnose 
the veteran as having PTSD.  Further, during the June 2003 
Board hearing, the veteran testified that he was receiving no 
care for psychiatric disability and was not taking any 
medications to treat the condition, so there is no medical 
evidence that the veteran suffers from this psychiatric 
disability.

Accordingly, the claim for entitlement to service connection 
for PTSD must be denied in the absence of a current diagnosis 
of PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, there is no basis upon which to establish service 
connection for PTSD, on either a direct or secondary basis.

As a final point, the Board notes that regardless of whether 
service connection is established for PTSD, because both PTSD 
and anxiety neurosis are psychiatric disabilities, the 
veteran's psychiatric impairment in any event would be rated 
pursuant to the same criteria.  

IV.  Entitlement to a compensable evaluations for anxiety 
neurosis and post-operative deviated nasal septum

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

(i)  Anxiety neurosis

As noted above, in October 2000, the veteran was afforded a 
formal VA psychiatric examination, and the Board reiterates 
that the examiner noted that he had reviewed the veteran's 
claims folder.  During the evaluation, the veteran reported 
that he was receiving no treatment for his psychiatric 
disability and stated that he had previously been married 
three times but was currently single; two of his spouse have 
passed away.  In addition, he indicated that he had worked 
for the same insurance company since his discharge from 
service in 1976.

The veteran complained that he did not sleep well and was 
socially isolated.  A mental status examination revealed that 
he was oriented times four, was not psychotic, and did not 
have a thought disorder.  The veteran's speech and language 
were within normal limits and there was no evidence of 
homicidal or suicidal ideation.  His affect was appropriate 
and there was no evidence of mood swings, memory impairment 
or impaired impulse control.  The mental status examination 
did disclose, however, that the veteran suffered from 
situational anxiety and depression, which was not sufficient 
to satisfy the criteria for a formal diagnosis of the 
condition.  Finally, he estimated that the veteran's Global 
Assessment of Functioning (GAF) score was 65 to 70.  

During the June 2003 Board hearing, the veteran reiterated 
that he was receiving no care for his psychiatric disability.  
In this regard, he reported that he was not treating it with 
any psychiatric medications.  With respect to his social 
impairment, the veteran stated that he had some very good 
friends and that he was close to one of his daughters.  As to 
his industrial impairment, the veteran testified that he was 
retiring after working for approximately 27 years for the 
same employer.

The veteran's anxiety neurosis is currently rated as 
noncompensably disabling under Diagnostic Code 9400.  Under 
that code, a noncompensable rating is warranted when the 
disability has been formally diagnosed, but the symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent evaluation for anxiety neurosis requires occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted when it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted for anxiety neurosis when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 evaluation 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

Following a careful review of the evidence, the Board finds 
that the veteran's anxiety neurosis warrants a 10 percent 
evaluation.  In reaching this determination, the Board 
observes that the October 2000 VA psychologist estimated that 
the veteran's GAF score was 65 to 70, which according to the 
Fourth Edition (DSM-IV) of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, reflects some mild symptoms such as a depressed 
mood and mild insomnia or some difficulty in social, 
occupational or school functioning.  Further, the examiner 
stated that the veteran had situational anxiety and 
depression, which is consistent with the criteria that he had 
occupational or social impairment during a period of 
significant stress.  As such, the Board finds that this 
medical evidence most nearly approximates the criteria for a 
10 percent evaluation, i.e., mild occupational or social 
impairment.  

The Board further finds, however, that the preponderance of 
the evidence is against a 30 percent evaluation.  In this 
regard, the Board finds that the veteran's service-connected 
psychiatric disability has not been productive of 
suspiciousness, panic attacks memory loss or chronic sleep 
impairment.  In addition, during the October 2000 VA 
psychiatric examination, the veteran conversed logically and 
exhibited no memory problems and was only somewhat depressed.  
Further, he did not suffer from suspiciousness or panic 
attacks.  In addition, he reported that he had recently 
retired after working for the same employer for 27 years, a 
position he took after serving for more than 20 years of 
active military service.  Accordingly, the evidence is 
against a showing that he experienced intermittent periods 
during which he was unable to perform occupational tasks.

(ii).  Post-operative deviated nasal septum

The RO has evaluated the veteran's post-operative deviated 
nasal septum as noncompensably disabling under Diagnostic 
Code 6502.  Under this code, a maximum 10 percent evaluation 
is warranted for traumatic deviation of the nasal septum, 
with a 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.

In October 2000, the veteran was afforded a formal VA 
respiratory examination.  At the outset of the report, the 
physician discussed the veteran's pertinent medical and 
military background.  The physical examination revealed that 
there was no obstruction in the nasal passages, with no 
tenderness or discharge or crusting.  In addition, the 
examiner indicated that there was no nose or facial 
disfigurement.  Based on the above, the physician diagnosed 
the veteran as having trauma to his nose status post surgery 
for a deviated nasal septum.

Further, during the June 2003 Board hearing, the veteran 
testified that he was not taking any medications to treat his 
post-operative deviated nasal septum.

Following a careful review of the medical and lay evidence, 
the Board concludes that the preponderance of the evidence is 
against a finding that the veteran's post-operative deviated 
nasal septum warrants a compensable schedular evaluation.  
The Board notes that the evidence affirmatively shows that 
the service-connected post-operative deviated nasal septum is 
not productive of marked interference with breathing space, a 
50 percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side.  Accordingly, the Board 
concludes that the schedular criteria for entitlement to a 
compensable disability rating have not been met.


(iii).  Extraschedular consideration

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric and nasal 
disabilities reflect so exceptional or unusual a disability 
picture as to warrant the assignment of evaluations higher 
than 10 and zero percent, respectively, on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that the disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Moreover, neither the condition is shown to 
warrant frequent, or indeed, any periods of hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

VI.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating. 38 C.F.R. § 3.324 (2003).

In light of the Board's determination that his service-
connected anxiety neurosis warrants a 10 percent evaluation, 
the veteran, as a matter of law, may not be awarded a 
separate 10 percent rating for multiple noncompensable 
disabilities pursuant to 38 C.F.R. § 3.324.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. at 132; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for back disability is 
reopened; the appeal is granted to this extent only.

Service connection for PTSD is denied.

A 10 percent rating for anxiety neurosis is granted, subject 
to the law and regulations governing payment of monetary 
benefits.  

Entitlement to a compensable rating for post-operative 
deviated nasal septum is denied.

Entitlement to 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324 is denied as moot.


REMAND

For the reasons set forth below, the veteran's reopened claim 
of service connection for back disability, as well as his 
claims seeking service connection for hip disability and 
bilateral hearing loss, must be remanded for additional 
development and adjudication.

As a preliminary matter, the Board reiterates that the 
enactment of the VCAA constitutes a significant change in the 
law.  This liberalizing law is applicable to this claim 
because it is currently pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  

During the course of this appeal, the veteran was not 
afforded pertinent VA examinations determine whether he has a 
back or hip disability, or bilateral hearing loss, and if so, 
whether these might be related to or had its onset during 
service.  The Board concludes that, pursuant to the VCAA, 
such examinations are necessary to adjudicate these claims, 
and that in the examination reports, the examiners should 
offer opinions as to the likelihood that any back or hip 
disability, as well as hearing loss found to be present, is 
related to or had its onset during service.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Prior to affording the veteran pertinent VA examinations, the 
RO must make sure that all the pertinent records have been 
obtained.  In this regard, the Board notes that during the 
hearing, the veteran reported that he had been receiving 
treatment from Dr. Roberts for two to three years, and other 
than the May 2002 report, the records of his care from that 
examiner have not been associated with the claims folder.  
Pursuant to the VCAA, VA must obtain these outstanding 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any back, 
hip, and hearing problems, and since 
August 1999 for respiratory problems.  
This should specifically include records 
of his care Dr. Barry S. Roberts, or any 
other examiner at Roberts Chiropractic 
Clinic in Tulsa, Oklahoma.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any back or hip disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should identify all back 
and hip pathology found to be present.  
Thereafter, the examiner should offer an 
opinion as to the likelihood that any 
back and/or hip condition is either 
related to or had its onset during his 
period of service.  The examiner should 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any hearing loss found to be present.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing, including an audiological 
evaluation, should be accomplished.  The 
examiner should rule in or exclude a 
diagnosis of hearing loss, and if the 
disability is diagnosed, the examiner 
must offer an opinion as to whether it is 
at least as likely as not that the 
condition is either related to or had its 
onset as a consequence of the veteran's 
exposure to acoustic trauma during his 
period of service.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



